DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings (Figures 1-15) are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference characters 2, 4, and 6 in Figure 1, reference characters 10,12, and 14 in Figure 2, reference characters  20, 22, and 24 in Figure 3, reference characters 30, 32, and 34 in Figure 4, reference characters 40, 42, 44, 46, and 48 in Figure 5, reference characters 50, 52, and 54 in Figure 6, reference characters 60, 62, 64, 66, 68, 70, 72, 74, and 76 in Figure 7, reference character 80 in Figure 8, reference characters 90, 92, 94 and 96 in Figure 9, reference character 100 in Figure 10, reference characters 110, 112, 114, and 116 in Figure 11, reference characters 122, 122, and 124 in Figure 12, reference characters 130, 132, 134, 136, 138, 140, 142, 144, 146, 148, 149, 150, 152, 154, 156, 158, and 160 in Figure 13, reference characters 170, 172 in Figure 14,  reference characters 180, 182 and 184 in Figure 15 must be provided with suitable descriptive legends for understanding the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to under 37 C.F.R. 1.74, which requires the detailed description to refer to the different parts of the figures by use of reference letters or reference numerals. Implicit in this rule is that the detailed description correctly reference the figures. In this application the figures and detailed description are inconsistent as explained below.
In page 3 Par. (0045) line 6-11, the specification refers to reference character 6 in Figure 1 as “resonant tunneling diode and diode” and “quantum mechanical confinement and device”
In page 4 Par. (0056) lines 4-6,  the specification refers to reference character 42 in Figure 5 as “resonant tunneling diode and N diodes”
In page 4 Par. (0053) lines 14-17, the specification refers to reference characters 30 and 32 in Figure 4 as “resonant tunneling diode, diode, and output response spectrum”
In page 5 Par. (0063) lines 4-11, the specification refers to reference character 64 and 70  in Figure 7 as “ resonant tunneling diode, N diode” and “K resonant tunneling diodes and diodes”
In Page 5 Par. (0068) line 9-11,  the specification refers to reference character 116 in Figure 11 as “a current limiting diode or a diode providing non-zero response”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.





Claim 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1,3, 6-15, and 17-19 of copending U.S Application No. 16, 320, 541. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variations of the same invention (i.e. see table below)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending Application 
U.S Application No. 16, 320, 541
Instant application
U.S Application No. 16, 320, 545
Claim 1: 
A device for generating a nondeterministic response to a challenge, the device comprising: 


a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 


wherein the device is arranged to facilitate a challenge of a structure of the plurality, by facilitating an electrical measurement of an output of the structure; and 





wherein the nondeterministic response is derivable from the electrical measurement.


A device for generating a unique response to a challenge, the device comprising: 

a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 

wherein the device is being arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; and 

wherein the unique response is being derivable from the electrical measurement.

The device of claim 5, wherein the unique response of the at least two structures being challenged in combination is different to an addition of each unique response from the same two structures being challenged in isolation.
Claim 2:
The device of claim 1, wherein the unique response of the at least two structures when being challenged in combination is different to an addition of each unique response from the same two structures being if each were challenged in isolation.
Claim 7:
The device of claim 6, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each of the two structures in isolation.
Claim 3:
The device of claim 2, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each of the two structures in isolation.
Claim 9: 
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series.
Claim 4:
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series.
Claim 8:
The device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges
Claim 5:
The device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges.
Claim 10:
The device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel.
Claim 6:
The device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel.

Claim 11:
The device of claim 1, wherein the plurality of structures comprises: N structures electrically connected or connectable together in series, and the device is arranged to facilitate the selective measurement of the output of different series combinations of two to N of the N structures.

The device of claim 1 , wherein the plurality of structures comprises N structures electrically connected or connectable together in series, and the device is arranged to facilitate the selective measurement of the output of different series combinations of two to N of the N structures.

The device of claim 1, wherein the plurality of structures comprises: N structures connected or connectable to N switches, the N structures being electrically connected or connectable to K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N+K.
Claim 8:
The device of claim 1  wherein the plurality of structures comprises N structures connected or connectable to N switches, the N structures being electrically connected or connectable to K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2N+K
Claim 18:
The device of claim 1, wherein the plurality of structures comprises: N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N.
Claim 9:
The device of claim 1,  wherein the plurality of structures comprises N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2N
Claim 19:
The device of claim 1, wherein the plurality of structures comprises: a unit formed from N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N, there being M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2.sup.N×M.
Claim 10: 
The device of claim 9, wherein the plurality of structures comprises N structures connected or connectable to N switches, arranged in parallel, forms a unit, and there are M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2NxM
Claim 12:
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the structure, measuring how the electrical output differs with different electrical inputs.
Claim 11:
The device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the at least two structures of the plurality in electrical combination, measuring how the electrical output differs with different electrical inputs.

The device of claim 1, wherein: the device performs the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement.
Claim 12:
The device of claim 1, wherein:  Serial No. 16/320,5454/7the device is arranged to perform the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement.
Claim 3:
The device of claim 1, wherein the device is configured to: not provide a subsequent response when challenged with a subsequent electrical measurement; or not provide a subsequent response until physical altering of the structure has taken place.
Claim 13:
The device of claim 1, wherein the device is arranged to facilitate the physical altering of a structure to change a response provided by that structure when subsequently challenged.
Claim 14:
 A system for generating a nondeterministic response to a challenge, the system comprising a first device for challenging a second device, the second device comprising: 

a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 

wherein the second device is arranged to facilitate a challenge of a structure of the plurality, by facilitating an electrical measurement of an output of the structure;

 




and wherein the first device is connected or connectable to the second device in order to perform the measurement, the nondeterministic response being derivable from the electrical measurement.

A system for generating a unique response to a challenge, the system comprising a first device for challenging a second device, the second device comprising:

 a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement; 

wherein the second device is arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination; 

and wherein the first device is connected or connectable to the second device in order to perform the measurement, the unique response being derivable from the electrical measurement[[,]].

 A method of generating a nondeterministic response to a challenge, the method comprising: 

challenging a structure of a plurality of structures, by electrically measuring an output of the structure, the nondeterministic response being derivable from the electrical measurement; 



wherein each structure exhibits quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement.
Claim 15:
A method of generating a unique response to a challenge, the method comprising: 

challenging at least two structures of a plurality of structures in electrical combination, by electrically measuring an output of the at least two structures of the plurality in electrical combination; the unique response being derivable from the electrical measurement;

 wherein each structure exhibits quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement.





Claim Rejections - 35 USC § 112
Claim 2-3 and 13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


In regards to claims 2, the applicant recites the device of claim 1, wherein the unique response of the at least two structures when being challenged in combination is different to an addition of each unique response from the same two structures being if each were challenged in isolation. The applicant inadequately describes how this limitation “is different to [..] if each were being challenged in isolation” challenged is performed in the specification. The applicant has not described in the specification in such a way as to reasonably convey to one skilled in the relevant art to enable the limitation. The applicant is stating an inherent property when describing a structure under the realm of quantum mechanical confinement because the applicant states that structures challenged in combination would be different than structures challenged in isolation (Par. (0010-0011) “The unique response of the at least two structures when challenged in combination may be different to an addition of each unique response from the same two structures if each were challenged in isolation. The unique response may be different in so far as that it is impossible to determine the unique response of the at least two structures in combination from knowledge of each unique response of each of the two structures in isolation.) (Par. (0061) “The very fact that the combined output result of structures when electrically combined is not the same as the simple addition of individual responses of each structure when taken in isolation, nor predictable from such responses in isolation”), this does not state how different or in what way isolated structures differ from combined structures when 

In regards to claim 3, claim 3 is a dependent of claim 2 and contains the same limitations described in claim and is therefore rejected in the same principle.

In regards to claim 13, the applicant recites the device of claim 1, wherein the device is arranged to facilitate the physical altering of a structure, to change a response provided by that structure when subsequently challenged. The applicant has failed to describe how the device is arranged to facilitate the physical altering of the structure and fails to disclose this information in the specification (Par. (0021) “The device may be arranged to facilitate the physical altering of a structure, optionally after a challenge involving that structure, to change a response provided by that structure when subsequently challenged”). The applicant is simply stating that it can be arranged to facilitate the physical altering but does not go in depth in details about how or in what way the process is done It becomes unclear and lacking essential subject matter on the matter on how the physical altering of the structure is applied in relation to the changed response to a challenge. The applicant must provide further 

Claim Rejections - 35 USC § 112
Claims 1-2, 6-10, and 14-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to Claim 1, 14 and 15, the applicant recites the phrase “the atomic makeup” in line 3, there is insufficient antecedent basis for this limitation in the claim.

In regards to claim 2, the applicant recites “challenged in combination is different to an addition of each unique response from the same two structures”. It is unclear from the phrase “the same two structure” as to what the applicant is referring to, this limitation has not been recited in the claims is uncertain if the applicant is referring to the structures in combination or two another embodiment of the structures. For examination purpose, It is broadly and reasonably interpreted in light of the specifications that the applicant is referring to the same components of the combined structure that could be paired and challenged in isolation

	In regards to Claim 6, applicant recites the phrase “a plurality of structures” in line 2, it becomes unclear whether this is a new limitation be presented in this claim or referring to the phrase “a plurality of structures” already recited in Claim 1 ( Claim 1 line 2-3 “a plurality of structures, each structure exhibiting quantum mechanical confinement [..]) . For examination purpose, It is broadly and reasonably to be interpreted in light of the specifications that the applicant is referring to a different set of a plurality of structures that differ from the plurality of structures already recited in Claim 1. 

In regards to Claims 7-10, the applicant recites the limitation in clam 7 lines 3-4 “and the device is arranged to facilitate the selective measurement of the output of different series combinations of two to N of the N structures.” It becomes unclear if the limitation is merely stating a function that the device must 
Applicant uses the limitations “N structures, N switches, K structures and M units” the metes and bounds of N, M, and K are not known or defined within the claims. It is unclear what values N. M, and K can and/or represent. Specifically they are undefined variables in the claims. It is broadly and reasonably interpreted in light of the specifications that the applicant is referring to an electrical component responsible for conducting the electricity to the structures when challenged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention


Claim(s) 1-4, 6-12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tanamoto U.S. Pub. No. 20030162587.


In regard to claim 1 Tanamoto teaches, a device for generating a unique response to a challenge (a random number ("unique response") generating device observes a charge as the current flows (“challenge”) Par. 14]),
the device comprising: 
a plurality of structures, each structure exhibiting quantum mechanical confinement, and each structure being arranged to provide a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72]
wherein the device is arranged to facilitate a challenge of at least two structures of the plurality in electrical combination to generate the unique response, by facilitating an electrical measurement of an output of the at least two structures of the plurality in electrical combination (a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. 49]); and 
wherein the unique response is  [Par. 49, 72]).

In regards to claim 2, Tanamoto teaches the device of claim 1, wherein the unique response of the at least two structures being challenged in combination is different to an addition of each unique response from the same two structures being challenged in isolation (Figure 4 label 3 and 4; quantum pairs generate random numbers isolated different then quantum pair structures as a whole combined), (Par. (0072) “Accordingly, random numbers can be generated by observing which of the two quantum dots has a charge, and
setting "O" when one of them has a charge, and "1" when the other has a charge” ; charged (challenge) generates random number( unique response))

In regards to claim 3, Tanamoto teaches the device of claim 2, wherein the unique response is configured to prevent determining the unique response of the at least two structures in combination from knowledge of each unique response of each of the two structures in isolation (Par. (0006) “to generate high-quality random numbers in order to improve the security
level [..] no periodicity in random numbers, that it is impossible to predict the random numbers, etc.) (Figure 4 label 3 and 4; combined quantum pairs responses as a whole different from isolated quantum pair responses).
 
In regards to claim 4 Tanamoto teaches, the device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of the output of at least two of the structures when the structures are electrically connected or connectable in parallel and/or series (pairs of quantum dots are coupled in series; Par. 44 Fig 1).

In regards to claim 6 Tanamoto teaches, the device of claim 1, wherein the device comprises a plurality of structures connected or connectable in parallel, the device comprising a number of such parallel-connected structures, connected together in series or parallel   (Multiple pairs of quantum dots (Par. 73 Fig. 4; multiple pairs of quantum dots).

In regards to claim 7 Tanamoto teaches, the device of claim 1, wherein the plurality of structures comprises N structures electrically connected or connectable together in series, and the device is arranged to facilitate the selective measurement of the output of different series combinations of two to N of the N structures (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in a series).

In regards to claim 8 Tanamoto teaches, the device of claim 1, wherein the plurality of structures comprises N structures connected or connectable to N switches, the N structures being electrically connected or connectable to K structures connected or connectable to K switches, such that the number of possible measurements by selective operation of the switches is equal to 2N+K (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in a series).

In regards to claim 9 Tanamoto teaches, the device of claim 1, wherein the plurality of structures comprises N structures connected or connectable to N switches, arranged in parallel, such that the number of possible measurements by selective operation of the switches is equal to 2N (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in pairs that are arranged parallel to each other).

In regards to claim 10 Tanamoto teaches, the device of claim 9, wherein the plurality of structures comprises N structures connected or connectable to N switches, arranged in parallel, forms a unit, and there are M of these units in series, such that the number of possible measurements by selective operation of the switches is equal to 2NxM   (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in pairs that are arranged parallel to each other in a continuous series). (Par. (0050-0051) “it is assumed that the capacitance of a miniaturized structure is C-EoS/d, where S is the maximum section area of the miniaturized structure viewed from a direction parallel to the two current paths, d is the mm1mum length between two structures (quantum dots), and E 0 is the dielectric constant. Assuming that two 
with a distance of 2.5 nm, the capacitance is about 2.2 aF (10-18 F.). In this case, the charging energy per electron is about 36 me V.; possible number of electrical measurements)

In regard to claim 11 Tanamoto teaches, the device of claim 1, wherein facilitating an electrical measurement comprises facilitating an electrical measurement of an output spectrum of the at least two structures of the plurality in electrical combination, measuring how please explain how the cited portions are teaching the measuring aspect of the limitation the electrical output differs with different electrical inputs (Par. 61-63 Fig. 2, different currents and charges cause different random numbers). (Par. (0056) “ Assuming that the mobility between the source and the drain is μ, and the electric field applied between the source and the drain is E, the velocity
v of a charge within the current flowing through the path between the source and the drain is given by v=μE.”; how the structures are being measured in regards to the current flow)

In regards to claim 12 Tanamoto teaches, the device of claim 1, wherein:  the device is arranged to perform the measurement, or wherein the device is connected or connectable to another device that is able to perform the measurement (generating a random number Par. 49; referring to 

In regards to Claim 14, Claim 14 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 14 is directed to a system corresponding to the device of claim 1. Thus the response provided for claim 1 is equally applicable to claim 14.

In regards to Claim 15, Tanamoto teaches a method of generating a unique response to a challenge, the method comprising: (a random number ("unique response") generating device observes a charge as the current flows (“challenge”) Par. 14]), (Par. (0008-0009) “In order to generate high-quality true random numbers, there are methods in which physical random numbers are generated” “A device generating random numbers by amplifying thermal noise signals of a diode is proposed in the
above-described methods.”)
challenging at least two structures of a plurality of structures in electrical combination, by electrically measuring an output of the at least two structures of the plurality in electrical combination; the unique response being derivable from the electrical measurement;  (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72]; two structures challenged in electrical combination) (Figure 4 label 1, 2, and 23; multiple quantum dots connected electrically in to a current flow in pairs that are arranged parallel to each other in a continuous series). (Par. (0050-0051) “it is assumed that the capacitance of a miniaturized structure is C-EoS/d, where S is the maximum section area of the miniaturized structure viewed from a direction parallel to the two current paths, d is the mm1mum length between two structures (quantum dots), and E 0 is the dielectric constant. Assuming that two silicon nanoparticles having a diameter of 10 nm, which serve as the first nanoparticle 3 and the second nanoparticle 4 described above, are located
with a distance of 2.5 nm, the capacitance is about 2.2 aF (10-18 F.). In this case, the charging energy per electron is about 36 me V.; possible number of electrical measurements); measuring the electrical outputs between two structures) [Par. 49, 72]; unique response being derivable from electrical measurement).
wherein each structure exhibit quantum mechanical confinement, and each structure provides a unique response when challenged with an electrical measurement, the unique response being linked to the atomic makeup of the structure that defines the quantum mechanical confinement. (a pair of quantum dots are coupled between a first current path 1 and a second current path 2 , [Par. 44, 45; Fig. 1]; a random number is generated by observing the charges of the quantum dots as a current flow is provided in the paths [Par. , 49]; structure of the quantum dots affects the generation of the random number [Par. 70-72].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto U.S. Pub No. 20030162587 in view of Ophey WO Pub. No. 2007046018.

In regards to claim 5,  Tanamoto does not teach the device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges.
Wherein Ophey teaches, the device of claim 1, wherein the plurality of structures are arranged such that an increase in the number of structures in such an arrangement leads to an exponential scaling in the number of possible challenges/responses to challenges (Page 5 lines 5-9; PUF reader (i.e. the light source and the light detecting elements (diodes)) are combined in one single, compact device […] the possible number of challenge-response pairs that can be produced will increase greatly).
Given the teachings as a whole it is rationale to combine Tanamoto’s teachings with Ophey because Ophey describes the arrangement of structure combined increase the number of possibilities with challenge-response pairs whereas Tanamoto describes the more quantum pairs arranged together cannot guarantee the increase number of possible response. The motivation to combine these references is because by having and increased scaling of possible challenges/responses it makes the device less likely to be cloned, duplicated or altered because it would become more difficult to predict the possible number of responses to access the device. This provides and ensures a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanamoto U.S. Pub No. 20030162587 in view of Young WO Pub. No. 2015150739.

In regards to Claim 13, Tanamoto does not teach the device of claim 1, wherein the device is arranged to facilitate the physical altering of a structure, to change a response provided by that structure when subsequently challenged.
Wherein Young teaches the device of claim 1, wherein the device is arranged to facilitate the physical altering of a structure, to change a response provided by that structure when subsequently challenged (Page 9 line 36 the part of the device that exhibits quantum mechanical confinement to or beyond a certain temperature may be sufficient to change the subatomic structure (physical altering) to an extent sufficient to change the unique confinement properties (unique identifier (response)) of that part of the device, and also the resulting measurable quantum mechanical effect (spectrum)),  (Page 10 line 11-13 “a first device storing or provided with an identifier may crosscheck (challenge) this identifier with that generated or determined using a device that exhibits quantum mechanical confinement”).
Given the teachings as a whole it becomes rationale to combine the teachings of Tanamoto with Robert because Robert incorporates the changing or physical altering of a structure to change a response when challenge. The motivation to combine is because by changing the structure when a challenge-response pair is involved it . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robert Young (US Pub. No. 10862679 “Quantum Physical Unclonable Function”. Considered this reference because addressed a variety of quantum mechanical confinement structures such as tunneling barriers, Schottky barrier, graphene nanoribbon and more.
Jonathan Robert (NPL Scientific Reports Published Nov. 2015) “Using Quantum Confinement to Uniquely Identify Devices”. Considered this application because the inventor was using terms that were similar to this application in terms of challenge-response pairs and Resonant tunneling diodes.
Robert Bell (US Pub No. 20130142329) “UTILIZING PHYSICALLY UNCLONABLE FUNCTIONS TO DERIVE DEVICE SPECIFIC KEYING MATERIAL FOR PROTECTION OF INFORMATION”. Considered this 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/HASSAN A HUSSEIN/ 
Examiner, Art Unit 2497
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497